Citation Nr: 1618922	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that found new and material evidence had not been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision. 

Service connection was denied for "a nervous condition" and schizotypal personality disorder in an unappealed rating decision in July 1987.  None of the Veteran's currently diagnosed psychiatric disabilities were considered in that decision.  Hence, new and material evidence is not required with regard to the current psychiatric claims, other than PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009).

Regarding schizotypal personality disorder, congenital or developmental defects and personality disorders are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  It would, therefore not be considered as part of the current claim for service connection for an acquired psychiatric disability.  

In April 2015, a hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since a final November 2004 rating decision that denied entitlement to service connection of posttraumatic stress disorder (PTSD) pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence 

A November 2004 rating decision denied entitlement to service connection for PTSD.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new evidence within one year of the decision. Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  New evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Ultimately, the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Shade, 24 Vet. App. at 118-19. 

Evidence received since November 2004, the date of the most recent final rating decision, includes testimony from the April 2015 hearing where the Veteran gave details regarding his claimed stressor.  Specifically, he reported that while serving on a minesweeper in the late 1960s, his ship went through a storm and during the storm he left the bridge to go to his berthing quarters but fell down and was stuck in the hull of the ship for approximately five hours until he was found and taken to sick bay.  As this testimony addresses a basis for the prior denial of the Veteran's claim, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and therefore, raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to an acquired psychiatric disorder is reopened.  
  

ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disability to include PTSD is granted. 


REMAND

The finding of new and material evidence entitles the Veteran to a new VA examination.  See Shade, 24 Vet. App. at 120.  The record shows that the Veteran has had several psychiatric diagnoses including depression, mood disorder NOS, and schizophrenia; an opinion is needed as to whether these diagnoses are related to an in-service stressor or had symptoms that began in service.  Thus, the examiner should discuss all mental health diagnoses in rendering a medical opinion. 

As previously stated, the Veteran contends that his ship was hit by a hurricane causing him to fall down, get stuck in the hull of the ship, and suffer injuries.  Efforts have not yet been made to obtain credible supporting evidence of the stressor.  See 38 C.F.R. § 3.304(f) (2015).

The Veteran also reported that he began receiving mental health treatment from a VA Medical Center six months after service.  These records are not in the claims file.  

Finally, the record shows that the Veteran received benefits from the Social Security Administration (SSA).  There is no indication in the claims file that records have been sought from SSA.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Attempt to verify the Veteran's reported stressor related to being injured in a storm while serving on a minesweeper in service.

2. Obtain decisions and records considered in those decision pertaining to the Veteran's claim for SSA benefits.

3. Obtain all outstanding VA mental health treatment records to include records from VA medical center in Brooklyn, New York from 1970 to present.  

4. After completing the foregoing development, schedule the Veteran for a VA examination to determine whether any current psychiatric disability (i.e. any disability present at any time since 2010) is the result of a disease or injury in service.  

The examiner should address the Veteran's diagnoses of schizophrenia, depression, and mood disorder NOS. See August 2002 VA Examination Report; VA Treatment Records. 

The examiner must review the claims file and remand order.

For each current psychiatrid disability, the examiner must state whether it is as likely as not that it was present in service, or was otherwise caused by an in-service injury, stressor, or disease.  

If a psychiatric disorder diagnosed at any point since 2010 is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  If in remission, the examiner should treat the diagnosis as a current disability for purposes of the opinions sought in this remand.

The examiner must provide reasons for all opinions.

The examiner should state whether the Veteran's reports, if accepted would be sufficient to link any current psychiatric disability to service; and whether there is any medical or mental health reasons for rejecting those reports.  The absence of supporting treatment records is an insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of the reports would be medically expected.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is any additional evidence that would permit the opinion to be provided. 

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


